DETAILED ACTION
“Repositionable Tool Die”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.
Response to Amendment
	The amendments filed on April 26, 2021 have been entered. Claims 1, 7, 9, 15, 17, and 23 have been amended; and claims 1-24 remain pending. 
Claim Interpretation
Examiner notes that Applicant’s arguments regarding the interpretation of “die coupler” under 35 USC 112(f) have been considered but are not persuasive - see “Response to Arguments” - the following claim interpretation is maintained. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“die coupler” in claims 1, 7, 15, and 23.
“die member” in claims 9 and 17
Because these claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that the corresponding structure for these 35 USC 112(f) limitations is: 
A “die coupler” has no corresponding structure
A “coupling member” includes a ball-and-detent system, a set-screw system, or any other known coupling system (¶0036).
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” - or a generic placeholder - but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “die coupler” in claims 7, 15, and 23.
Because this claim limitations is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the 
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, and 17 recite the newly presented limitations: “a first of the plurality of side walls includes a flat front portion . . . extending uniformly along the first side wall until the flat front portion of the first side wall uniformly transitions into a shaped rear portion of the first side wall that uniformly transitions into the rear face” and “a second of the plurality of side walls includes a flat front portion . . . extending uniformly along the second side wall until the flat front portion of the second side wall uniformly transitions into a shaped rear portion of the second side wall that uniformly transitions into the rear face. These limitations are not described or supported by the disclosure as originally filed, and are deemed to add new matter. As such, there is no indication in the specification that the inventor had possession of an apparatus wherein each die of the die set includes these “uniform transitions”. 
	Claims 2-8, 10-16, and 18-24 are rejected for depending upon a rejected claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first of the plurality of side walls comprises a flat front portion . . . extending uniformly along the first side wall until the flat front portion of the first side wall uniformly transitions into a shaped rear portion of the first side wall that uniformly transitions into the rear face,” this recitation renders the scope of the claim indefinite as it is not clear what constitutes a “uniform transition.” This term does not Claim 9 and 17 include similar recitations of “extending uniformly”/”uniform transition”; and are thus rejected for the same reason. 
Claim 15 recites the limitation "the die coupler” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “die coupler” is the same component as the “coupling member” defined in parent claim 9.
Claim 23 recites the limitation "the die coupler” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the “die coupler” is the same component as the “coupling member” defined in parent claim 17.
Claim limitation “die coupler” In claims 1, 7, 15, and 23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear if the “die coupler” is the same component as the “die member” claimed elsewhere and described within the specification or if this is a different component with distinct structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-6, 8, 10-14, 16, 18-22, and 24 are rejected for depending upon rejected claims. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can 
Claims 1-2, 5-6, 8, 9-10, 13-14, 16, 17-18, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rzasa et al (US 6,101,862; hereafter Rzasa).
Regarding Claim 1:
Rzasa discloses: a die set (48/90, fig. 4) with dies (48/90) that can be repositioned (die (48) is movable within head frame (18) - col. 3, lines 65-67 and col. 4, lines 12-13 - and die (90) may be removed/replaced (i.e. repositioned) - col. 5, lines 22-24) within a working head (16; fig. 1) of a hydraulic crimp tool (10, fig. 1; col. 2, line 44), 
each die (48/90) in the die set (48/90) comprising: 
a front face (50/98) having an impacting surface (54, fig. 6B: col. 4, lines 16-20 & 98, fig. 8B: col. 5, lines 37-43) used to crimp wire connectors (col. 8, lines 11-19); 
a rear face (annotated fig. 6B and 8B) having a die coupler (52, fig. 6B & 94, fig. 8B) extending therefrom configured to couple the die (48/90) to a die mount (fig. 4; 20: col. 4, line 10-14 & 24: col. 5, lines 23-25);
a plurality of side walls (annotated fig. 5 & annotated fig. 7) separating the front surface (50/98) from the rear surface (annotated “rear face”), 
wherein a first of the plurality of side walls comprises a flat front portion (annotated fig. 5 & annotated fig. 7) adjacent the front surface (50/98) and extending uniformly along the first side wall until the flat front portion of the first side wall uniformly transitions into a shaped rear portion of the first side wall (annotated fig. 5 & annotated fig. 7) that uniformly Examiner notes that a single “first side wall” extends from the front surface - at the flat front portion - to the rear face - at the shaped rear portion in each die; this single side wall is considered to be “uniform” because it is not interrupted by any other components in the claimed transitions), 
wherein a second of the plurality of side walls (annotated fig. 5 & annotated fig. 7) comprises a flat front portion (annotated) adjacent the front face and extending uniformly along the second side wall until the flat front portion of the second side wall uniformly transitions into a shaped rear portion (annotated) of the second side wall that uniformly transitions into the rear face (Examiner notes that while the annotated “second side walls” both appear to have flat rear portions, “flat” is a shape, thus these rear portions are considered to be “shaped”; Examiner notes that a single “second side wall” extends from the front surface - at the flat front portion - to the rear face - at the shaped rear portion in each die; this single side wall is considered to be “uniform” because it is not interrupted by any other components in the claimed transitions), and 
wherein the first side wall is substantially perpendicular to the second side wall (as shown in annotated figs 5 and 7).
Regarding Claim 2
Rzasa discloses: the die set according to claim 1.
Rzasa further teaches: wherein the front face (50/98; fig. 4) further comprises at least one lip (60: fig. 6A & 104: fig. 8A) adjacent to the impacting surface (54/98).
Regarding Claim 5:
Rzasa discloses: the die set according to claim 1.
Rzasa further teaches: wherein the impacting surface (54, fig. 5; Examiner notes that a single impacting surface with this characteristic meets the claim limitation as presently recited) comprises three sides (57/57/58; Fig. 6A) forming a portion of a hexagon (in cross-section; fig. 6B).
Regarding Claim 6:
Rzasa discloses: the die set according to claim 1.
Rzasa further teaches: wherein the impacting surface (54/98; fig. 4) comprises one of an indentor (54) or a nest (98; Examiner notes that in this case, die (48) is an indentor: col. 4, lines 10-14, and die (90) is a nest: col. 5, lines 23-24).


    PNG
    media_image1.png
    625
    681
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    626
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    662
    500
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    662
    500
    media_image4.png
    Greyscale

Regarding Claim 8:
Rzasa discloses: the die set according to claim 1.
Rzasa further teaches: wherein the first side wall (annotated fig. 5 & annotated fig. 7) is adjacent the second side wall (annotated).
Regarding Claim 9:
Rzasa discloses: a hydraulic crimp tool (10, fig. 1; col. 2, line 44) comprising: a tool driver (14: “hydraulic power section”) ; and a working head (16, fig. 1) releasably coupled to the tool driver (14: “hydraulic power section”; Examiner notes that at least the front (anvil) portion (24) of frame (18) is releasably coupled to the tool driver (14) via the base portion (22), see: col. 3, lines 34-39), the working head having a die set (48/90, fig. 4) where each die in the die set (48/90) can be repositioned (die (48) is movable within head frame (18) - col. 3, lines 65-67 and col. 4, lines 12-13 - and die (90) may be removed/replaced (i.e. repositioned) - col. 5, lines 22-24) within the working head (16),
each die (48/90) in the die set (48/90) comprising: 
a front face (50/98) having an impacting surface (54, fig. 6B: col. 4, lines 16-20 & 98, fig. 8B: col. 5, lines 37-43) used to crimp wire connectors (col. 8, lines 11-19); 
a rear face (annotated fig. 6B and 8B) having a coupling member (52, fig. 6B & 94, fig. 8B) extending therefrom configured to couple the die (48/90) to a die mount (fig. 4; 20: col. 4, line 10-14 & 24: col. 5, lines 23-25);
a plurality of side walls (annotated fig. 5 & annotated fig. 7) separating the front surface (50/98) from the rear surface (annotated “rear face”), 
wherein a first of the plurality of side walls comprises a flat front portion (annotated fig. 5 & annotated fig. 7) adjacent the front surface (50/98) and extending uniformly along the first side wall until the flat front Examiner notes that a single “first side wall” extends from the front surface - at the flat front portion - to the rear face - at the shaped rear portion in each die; this single side wall is considered to be “uniform” because it is not interrupted by any other components in the claimed transitions), 
wherein a second of the plurality of side walls (annotated fig. 5 & annotated fig. 7) comprises a flat front portion (annotated) adjacent the front face and extending uniformly along the second side wall until the flat front portion of the second side wall uniformly transitions into a shaped rear portion (annotated) of the second side wall that uniformly transitions into the rear face (Examiner notes that while the annotated “second side walls” both appear to have flat rear portions, “flat” is a shape, thus these rear portions are considered to be “shaped”; Examiner notes that a single “second side wall” extends from the front surface - at the flat front portion - to the rear face - at the shaped rear portion in each die; this single side wall is considered to be “uniform” because it is not interrupted by any other components in the claimed transitions), and 
wherein the first side wall is substantially perpendicular to the second side wall (as shown in annotated figs 5 and 7).
Regarding Claim 10:
Rzasa discloses: the tool according to claim 9
Rzasa further teaches: wherein the front face (50/98; fig. 4) further comprises at least one lip (60: fig. 6A & 104: fig. 8A) adjacent to the impacting surface (54/98).
Regarding Claim 13:
Rzasa discloses: the tool according to claim 9
Rzasa further teaches: wherein the impacting surface (54, fig. 5; Examiner notes that a single impacting surface with this characteristic meets the claim limitation as presently recited) comprises three sides (57/57/58; Fig. 6A) forming a portion of a hexagon (in cross-section; fig. 6B).
Regarding Claim 14:
Rzasa discloses: the tool according to claim 9
Rzasa further teaches: wherein the impacting surface (54/98; fig. 4) comprises one of an indentor (54) or a nest (98; Examiner notes that in this case, die (48) is an indentor: col. 4, lines 10-14, and die (90) is a nest: col. 5, lines 23-24).
Regarding Claim 16:
Rzasa discloses: the tool according to claim 9
Rzasa further teaches: wherein the first side wall (annotated fig. 5 & annotated fig. 7) is adjacent the second side wall (annotated).
Regarding Claim 17:
Rzasa discloses: a working head (16, fig. 1) of a hydraulic crimp tool (10, fig. 1; col. 2, line 44), the working head comprising: a head frame (18; col. 3, lines 6-9) configured to be releasably coupled to a tool driver (14: “hydraulic power section”) of the tool (10; Examiner notes that at least the front (anvil) portion (24) of frame (18) is releasably coupled to the tool driver (14) via the base portion (22), see: col. 3, lines 34-); and 
a die set (48/90, fig. 4) where each die in the die set (48/90) can be repositioned (die (48) is movable within head frame (18) - col. 3, lines 65-67 and col. 4, lines 12-13 - and die (90) may be removed/replaced (i.e. repositioned) - col. 5, lines 22-24) within the head frame (18), each die (48/90) in the die set (48/90) comprising: 
a front face (50/98) having an impacting surface (54, fig. 6B: col. 4, lines 16-20 & 98, fig. 8B: col. 5, lines 37-43) used to crimp wire connectors (col. 8, lines 11-19); 
a rear face (annotated fig. 6B and 8B) having a coupling member (52, fig. 6B & 94, fig. 8B) extending therefrom configured to couple the die (48/90) to a die mount (fig. 4; 20: col. 4, line 10-14 & 24: col. 5, lines 23-25);
a plurality of side walls (annotated fig. 5 & annotated fig. 7) separating the front surface (50/98) from the rear surface (annotated “rear face”), 
wherein a first of the plurality of side walls comprises a flat front portion (annotated fig. 5 & annotated fig. 7) adjacent the front surface (50/98) and extending uniformly along the first side wall until the flat front portion of the first side wall uniformly transitions into a shaped rear portion of the first side wall (annotated fig. 5 & annotated fig. 7) that uniformly transitions into the rear face (Examiner notes that a single “first side wall” extends from the front surface - at the flat front portion - to the rear face - at the shaped rear portion in each die; this single side wall is considered to be “uniform” because it is not interrupted by any other components in the claimed transitions), 
Examiner notes that while the annotated “second side walls” both appear to have flat rear portions, “flat” is a shape, thus these rear portions are considered to be “shaped”; Examiner notes that a single “second side wall” extends from the front surface - at the flat front portion - to the rear face - at the shaped rear portion in each die; this single side wall is considered to be “uniform” because it is not interrupted by any other components in the claimed transitions), and 
wherein the first side wall is substantially perpendicular to the second side wall (as shown in annotated figs 5 and 7).
Regarding Claim 18:
Rzasa discloses: the working head according to claim 17.
Rzasa further teaches: wherein the front face (50/98; fig. 4) further comprises at least one lip (60: fig. 6A & 104: fig. 8A) adjacent to the impacting surface (54/98).
Regarding Claim 21:
Rzasa discloses: the working head according to claim 17.
Rzasa further teaches: wherein the impacting surface (54, fig. 5; Examiner notes that a single impacting surface with this characteristic meets the claim limitation as presently recited) comprises three sides (57/57/58; Fig. 6A) forming a portion of a in cross-section; fig. 6B).
Regarding Claim 22:
Rzasa discloses: the working head according to claim 17.
Rzasa further teaches: wherein the impacting surface (54/98; fig. 4) comprises one of an indentor (54) or a nest (98; Examiner notes that in this case, die (48) is an indentor: col. 4, lines 10-14, and die (90) is a nest: col. 5, lines 23-24).
Regarding Claim 24:
Rzasa discloses: the working head according to claim 17.
Rzasa further teaches: wherein the first side wall (annotated fig. 5 & annotated fig. 7) is adjacent the second side wall (annotated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa et al (US 6,101,862; hereafter Rzasa) in view of Faucher et al (US 2009/0151418; hereafter Faucher).
Regarding Claim 7:
Rzasa discloses: the die set according to claim 1.
Rzasa further teaches: wherein the die coupler (52: fig. 6B & 94: Fig. 8B) comprises a cylindrical member (holes - 80: fig. 6B & 114: fig. 8B) and having an 1 groove (fig. 6B & 120: fig. 8B; Examiner notes that each hole forms a cylindrical member with a groove formed in the annular space between the inside of the hole and the outside of the cylindrical member) forming a detent configured to mate with a detent (74/110) in the die mount (20/24) to releasably couple the die (48/90) to the die mount (20: col. 5, lines 7-14 & 24: col. 6, lines 10-14).
Rzasa does not specify: that the detents (74/110) are ball detents. 
Faucher discloses: that it is known in the art to retain a crimping die (14) within the working head (12) or a crimping tool (10) by utilizing a ball detent which cooperates with an annular groove (24) of the die (14; ¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the die set of Rzasa wherein the detents are ball detents. One of ordinary skill in the art would have been motivated to construct the invention of Rzasa in this manner because Rzasa does not specify the shape of the detents used to detain the removable dies and, as Faucher teaches, ball detents are known in the art for use retaining the dies of a crimping apparatus.
Regarding Claim 15:
Rzasa discloses: the die set according to claim 9.
Rzasa further teaches: wherein the coupling member (52: fig. 6B & 94: Fig. 8B) comprises a cylindrical member (holes - 80: fig. 6B & 114: fig. 8B) and having an annular groove (fig. 6B & 120: fig. 8B; Examiner notes that each hole forms a cylindrical member with a groove formed in the annular space between the inside of the hole and the outside of the cylindrical member) forming a detent configured to mate with a detent 
Rzasa does not specify: that the detents (74/110) are ball detents. 
Faucher discloses: that it is known in the art to retain a crimping die (14) within the working head (12) or a crimping tool (10) by utilizing a ball detent which cooperates with an annular groove (24) of the die (14; ¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the crimping tool of Rzasa wherein the detents are ball detents. One of ordinary skill in the art would have been motivated to construct the invention of Rzasa in this manner because Rzasa does not specify the shape of the detents used to detain the removable dies and, as Faucher teaches, ball detents are known in the art for use retaining the dies of a crimping apparatus.
Regarding Claim 23:
Rzasa discloses: the working head according to claim 17.
Rzasa further teaches: wherein the coupling member (52: fig. 6B & 94: Fig. 8B) comprises a cylindrical member (holes - 80: fig. 6B & 114: fig. 8B) and having an annular groove (fig. 6B & 120: fig. 8B; Examiner notes that each hole forms a cylindrical member with a groove formed in the annular space between the inside of the hole and the outside of the cylindrical member) forming a detent configured to mate with a detent (74/110) in the die mount (20/24) to releasably couple the die (48/90) to the die mount (20: col. 5, lines 7-14 & 24: col. 6, lines 10-14).
Rzasa does not specify: that the detents (74/110) are ball detents. 
Faucher discloses: that it is known in the art to retain a crimping die (14) within the working head (12) or a crimping tool (10) by utilizing a ball detent which cooperates with an annular groove (24) of the die (14; ¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the working head of Rzasa wherein the detents are ball detents. One of ordinary skill in the art would have been motivated to construct the invention of Rzasa in this manner because Rzasa does not specify the shape of the detents used to detain the removable dies and, as Faucher teaches, ball detents are known in the art for use retaining the dies of a crimping apparatus.
Claims 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa et al (US 6,101,862; hereafter Rzasa) in view of Rzasa et al (US 2015/0236464; hereafter Rzasa-2015).
Regarding Claim 3
Rzasa discloses: the die set according to claim 1.
Rzasa does not disclose: wherein the impacting surface comprises a semi-circular surface.
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp tool (10, fig. 1); wherein each die (12) of the die set has a front face (50/52/54, fig. 3) which comprises a semi-circular surface (52). Additionally, Rzasa-2015 teaches that another known type of crimping die is a nest and indentor die (¶0021, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the die set of Rzasa wherein the 
Regarding Claim 4:
Rzasa discloses: the die set according to claim 1.
Rzasa does not disclose: wherein the impacting surface comprises a semi-circular surface portion and a notched surface portion at each end of the semi-circular surface portion.
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp tool (10, fig. 1); wherein each die (12) of the die set has a front face (50/52/54, fig. 3) which comprises a semi-circular surface portion (52) and a notched surface portion (50/54) at each end of the semi-circular surface portion (52). Additionally, Rzasa-2015 teaches that another known type of crimping die is a nest and indentor die (¶0021, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the die set of Rzasa wherein the nest and indentor dies are replaced by dies with a semi-circular surface portion and a notched surface portion at each end of the semi-circular surface portion, such as that disclosed by Rzasa-2015. One of ordinary skill in the art would have considered utilizing dies of other known shapes in the invention of Rzasa through the course of routine 
Regarding Claim 11:
Rzasa discloses: the tool according to claim 9.
Rzasa does not disclose: wherein the impacting surface comprises a semi-circular surface.
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp tool (10, fig. 1); wherein each die (12) of the die set has a front face (50/52/54, fig. 3) which comprises a semi-circular surface (52). Additionally, Rzasa-2015 teaches that another known type of crimping die is a nest and indentor die (¶0021, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the crimping tool of Rzasa wherein the nest and indentor dies are replaced by dies with a semi-circular surface, such as that disclosed by Rzasa-2015. One of ordinary skill in the art would have considered utilizing dies of other known shapes in the invention of Rzasa through the course of routine engineering experimentation and practice. Changing the shape of essential components is considered to be non-obvious and within the ordinary skill of one working in the art unless the shape change produces an unexpected and advantageous result. 
Regarding Claim 12:
Rzasa discloses: the tool according to claim 9.
Rzasa does not disclose: wherein the impacting surface comprises a semi-
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp tool (10, fig. 1); wherein each die (12) of the die set has a front face (50/52/54, fig. 3) which comprises a semi-circular surface portion (52) and a notched surface portion (50/54) at each end of the semi-circular surface portion (52). Additionally, Rzasa-2015 teaches that another known type of crimping die is a nest and indentor die (¶0021, lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the crimping tool of Rzasa wherein the nest and indentor dies are replaced by dies with a semi-circular surface portion and a notched surface portion at each end of the semi-circular surface portion, such as that disclosed by Rzasa-2015. One of ordinary skill in the art would have considered utilizing dies of other known shapes in the invention of Rzasa through the course of routine engineering experimentation and practice. Changing the shape of essential components is considered to be non-obvious and within the ordinary skill of one working in the art unless the shape change produces an unexpected and advantageous result. 
Regarding Claim 19:
Rzasa discloses: the working head according to claim 17. 
Rzasa does not disclose: wherein the impacting surface comprises a semi-circular surface.
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the working head of Rzasa wherein the nest and indentor dies are replaced by dies with a semi-circular surface, such as that disclosed by Rzasa-2015. One of ordinary skill in the art would have considered utilizing dies of other known shapes in the invention of Rzasa through the course of routine engineering experimentation and practice. Changing the shape of essential components is considered to be non-obvious and within the ordinary skill of one working in the art unless the shape change produces an unexpected and advantageous result. 
Regarding Claim 20:
Rzasa discloses: the working head according to claim 17. 
Rzasa does not disclose: wherein the impacting surface comprises a semi-circular surface portion and a notched surface portion at each end of the semi-circular surface portion.
Rzasa-2015 teaches: another die set (12/12; fig. 6-7) for use in a hydraulic crimp tool (10, fig. 1); wherein each die (12) of the die set has a front face (50/52/54, fig. 3) which comprises a semi-circular surface portion (52) and a notched surface portion (50/54) at each end of the semi-circular surface portion (52). Additionally, Rzasa-2015 teaches that another known type of crimping die is a nest and indentor die (¶0021, lines 1-5).
. 
Response to Arguments
Applicant's arguments filed on 04/26/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that:
Applicant has amended claims 1, 9, and 17 in a manner to avoid the "coupling member" recited in claims 1, 9 and 17 from being interpreted as a mean-plus-function element.
Examiner notes that claim 1 recites, “a die coupler . . . configured to couple the die to a die mount.” The term “die coupler” does not have understood structure in the art, and is thus considered a generic placeholder while the function disclosed is “to couple the die to a die mount.” No structure is present in the amended claim that carries out the function “to couple the die to the die mount,” so the Office holds that a 35 USC 112(f) interpretation of this recitation is necessary. As stated in the “Claim Interpretation” section, above: If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Additionally, Examiner notes that no amendment has been made to the recitations of “a coupling member” in independent claims 9 and 17.
Regarding Applicant’s Argument that:
Applicant submits that Rzasa does not disclose, teach or suggest a first side wall that includes "a flat front portion adjacent the front face and extending uniformly along the first side wall until the flat front portion of the first side wall uniformly transitions into a shaped rear portion of the first side wall that uniformly transitions into the rear face" as recited in claim 1. 
Examiner respectfully disagrees with this characterization, and asserts that - as shown in annotated figures 5 and 7 - the first of the plurality of side walls extends from the flat front portion to the shaped rear portion and transitions to the front and rear faces of the die without any other faces/components being positioned between the first side wall and the front face or the first side wall and the rear face. This, as described in the 35 USC 102 rejection of claims 1, 9, and 17, above is deemed to create a “uniform transition” between the claimed parts. This interpretation is made in line with the “broadest reasonable interpretation,” and is deemed appropriate especially because no mention of “a uniform transition” is present in the disclosure as originally filed and it is unclear what requirements this newly set forth limitation imparts upon the claims. 
Regarding Applicant’s Argument that:
Applicant submits that Rzasa does not disclose, teach or suggest a second side wall that includes "a flat front portion adjacent the front face and extending uniformly along the second side wall until the flat front portion of the second side wall uniformly transitions into a shaped rear portion of the second side wall that uniformly transitions into the rear face" as recited in claim 1. 
Examiner respectfully disagrees with this characterization, and asserts that - as shown in annotated figures 5 and 7 - the second of the plurality of side walls extends from the flat front portion to the shaped rear portion and transitions to the front and rear faces of the die without any other faces/components being positioned between the second side wall and the front face or the second side wall and the rear face. This, as described in the 35 USC 102 rejection of claims 1, 9, and 17, above is deemed to create a “uniform transition” between the claimed parts. This interpretation is made in line with the “broadest reasonable interpretation,” and is deemed appropriate especially because no mention of “a uniform transition” is present in the disclosure as originally filed and it is unclear what requirements this newly set forth limitation imparts upon the claims. 
For the reasons above, the rejections of claims 1-24 under 35 USC 102(a)(1) and 35 USC 103 set forth in the Final Office Action are maintained and re-stated above in view of Applicant’s amendments to the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited to show die sets and crimping tools with similar features to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “annular” is defined by the Oxford English Dictionary to mean “Of or pertaining to a ring or rings; ring-like, ring-formed, ringed. annular space n. the space between an inner and an outer ring or cylinder.”